IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

KIRY HAKEEM NALLS, §
Reg. No. 65274-380, §
Movant, §

§ EP-19-CV-203-PRM

Vv. § EP-13-CR-1558-PRM-1
§
UNITED STATES OF AMERICA, §
Respondent. §

MEMORANDUM OPINION AND ORDER

On this day, the Court considered Movant Kiry Hakeem Nalls’s
[hereinafter “Movant”] “Motion under 28 U.S.C. § 2255 to Vacate, Set
Aside, or Correct Sentence by a Person in Federal Custody” (ECF No.
160)! [hereinafter “§ 2255 Motion”], filed on July 24, 2019, in the above-
captioned cause. Therein, Movant challenges the 120-month sentence that
the Court imposed after Movant pleaded guilty to knowingly obtaining the
labor of another person by force. Specifically, Movant asserts that the
recent Supreme Court case Rehaif v. United States, 139 S. Ct. 2191 (2019),

allows for a new challenge to his sentence. After due consideration, the

 

1“ECF No.” refers to the Electronic Case Filing number for documents
docketed in EP-13-CR-1558-PRM-1. Where a discrepancy exists between
page numbers on filed documents and page numbers assigned by the ECF
system, the Court will use the latter page numbers.
Court is of the opinion that the § 2255 Motion should be denied, for the
reasons that follow. Additionally, the Court is of the opinion that Movant
should be denied a certificate of appealability.

I BACKGROUND AND PROCEDURAL HISTORY

On January 30, 2014, Movant pleaded guilty, pursuant to a Plea
Agreement, to an information charging him with knowingly obtaining the
labor of another person by force, in violation of 18 U.S.C. § 1589(a).
Minute Entry, Jan. 30, 2014, ECF No. 74.

Movant agreed “that the facts set out in the .. . factual basis”
attached to the Plea Agreement were “true and correct.” Plea Agreement
4, Jan. 29, 2014, ECF No. 72. According to the factual basis, in January of
2018, Movant met a twenty-two-year-old woman named J.C. on Facebook.
See id. at 5-6. At the time they met, J.C. was living in Las Cruces, New
Mexico. In February of 2013, Movant convinced J.C. to move from Las
Cruces and stay with him in a motel room in El Paso, Texas. After a few
days together, Movant obtained J.C.’s consent to prostitute herself for a
short period of time in order to make money for food, drugs, and rent.
Movant posted advertisements on the internet to find clients for J.C.

When J.C. told Movant that she no longer wanted to prostitute herself,
Movant threatened her and forced her to continue to meet with customers
and perform sex acts.

On March 3, 2013, J.C. escaped from the motel room. She asked for
help, but no one assisted her. Eventually, J.C. hid behind a bush, but
Movant found her and pulled her by the hair into a vehicle driven by a
codefendant. While in the vehicle, J.C. was repeatedly beaten by Movant
as the codefendant drove them into the desert. “Two firearms were in the
vehicle during the incident.” Jd. at 6. On the way back to the motel, J.C.
overheard the codefendant suggest that they hide the firearms at his
mother’s house. Additionally, J.C. saw the codefendant “place the guns on
the side of the house.” Id. Meanwhile, local police officers had been
alerted and were waiting at the motel. They arrested Movant and the
codefendant when the two returned.

The probation officer who prepared Movant’s Presentence
Investigation Report (“PSR”) determined that the base offense level in
Sentencing Guideline § 2H4.1(a)(1) for a violation of 18 U.S.C. § 1589(a)
was 22. PSR { 43, Apr. 9, 2014, ECF No. 100. Furthermore, the probation
officer increased the offense level by four levels pursuant to Sentencing
Guideline § 2H4.1(b)(2)(A) because “Nalls used one of the guns to hit J.C.”

Id. at § 44. Additionally, the probation officer determined that, because

3
Movant committed another felony—forcing J.C. into prostitution—in
connection with the peonage or involuntary servitude offense, the
resulting offense level was forty pursuant to Sentencing Guideline
§ 2H4.1(b)(4). Id. at 45. Furthermore, the probation officer added two
levels pursuant to Sentencing Guideline § 3B1.1(c) because Movant
managed and supervised J.C.’s prostitution activities and detained her
against her will. Id. at { 47. Finally, the probation officer deducted three
levels for Movant’s acceptance of responsibility. Jd. at 50. Accordingly,
the probation officer concluded the following:
Based on a total offense level of 39 and a Criminal History
Category of IV, the guideline range for imprisonment is 360
months to life. U.S.S8.G. Chapter 5, Part A. However, pursuant
to U.S.S.G. § 5G1.1(a), where a statutorily authorized maximum
sentence is less than the minimum of the applicable guideline

range, the statutory authorized maximum sentence shall be the
guideline sentence. As such, the guideline range is 240 months.

Id. at | 86.

Additionally, Movant and the Government negotiated a sentencing
stipulation. Am. to Plea Agreement, Apr. 9, 2014, ECF No. 98. Under its
terms, “the parties agree[d] and stipulate[d] that the cross-reference to
other provisions of the sentencing guidelines under U.S.S.G. § 2H4.1(b)(4)

should not be applied.” Id. at 1.
Accordingly, the probation officer re-calculated the sentence without

the cross references as follows:

[T]he Base Offense Level would be 22 pursuant to § 2H1.4(a)(1);
plus a two-level increase as the victim sustained serious bodily
injury, pursuant to § 2H4.1(a); and plus a four-level increase for
use of a firearm, pursuant to § 2H1.4(b)(2), resulting in an
adjusted offense level 28, plus two levels upward adjustment for
aggravating role and a three-level reduction for acceptance of
responsibility. The resulting Total Offense Level would be 27
and a Criminal History Category IV. Therefore, based on a
Total Offense Level of 27 and a Criminal History Category of IV,
the guideline imprisonment range would be 100 to 125 months.

Addendum to PSR 3, Apr. 9. 2014, ECF No. 100-1.

Movant objected to the assertion in the PSR that he used a gun to hit

J.C.:

Nalls admits that he struck JC numerous times about the head
with his hands. Nalls, however, denies that he used a handgun
to strike JC. JC first reported the use of a handgun to the FBI
on April 16, 2013, but she never mentioned it in her previous
statements, to: a) the arresting officers of the El Paso Police
Department (“EPPD”); b) in her videotaped statement taken on
March 3, 20138 at 10:31 p.m. by EPPD; and 3) in her seven page
type-written statement taken on March 3, 2013 at 11:47 p.m. by
EPPD.

Def.’s Obj. to PSR 2, Apr. 4, 2014, ECF No. 100-7. “[D]uring an arbitration
hearing held on April 7, 2014, defense counsel advised he will pursue an

evidentiary hearing to resolve this issue.” Addendum to PSR 7.
As a result of the stipulation, the Court departed below the original
guidelines range and sentenced Movant to 120 months’ imprisonment. J.
Crim. Case, Apr. 24, 2014, ECF No. 112; Statement of Reasons, Apr. 24,
2014, ECF No. 113. Subsequently, the Court clarified that Movant would
serve his federal sentence concurrently with a state-imposed sentence. J.
Crim. Case, Dec. 17, 2018, ECF No. 150. Movant did not appeal.

In his instant § 2255 Motion, Movant asserts that he “was
improperly enhanced for possessing a gun under 2H4.1(b)(2)(A) even
though he did not own, have, or possess a gun.” Mot. to Vacate 4, July 24,
2019, ECF No. 160. He argues that in Rehaif v. Untied States, 1398. Ct.
2191 (2019), “the Court held that in prosecution under 18 U.S.C. [8]
922(g), the government must prove both that the defendant knew he
possessed a firearm and that he knew he belonged to the relevant category
of people barred from possessing a firearm.” Id. at 5. Furthermore, he
maintains that he “did not possess a firearm so the enhancement should
not apply.” Jd. Accordingly, Movant asks the Court to resentence him

without the four-level upward adjustment. Id.

II. APPLICABLE LAW
A court is normally “entitled to presume that the defendant stands

fairly and finally convicted” after the defendant has been convicted and

6
exhausted or waived any right to appeal. United States v. Willis, 273 F.3d
592, 595 (5th Cir. 2001) (citing United States v. Frady, 456 U.S. 152, 164
(1982)). It may, however, consider a defendant’s collateral attack on a
federal sentence through a § 2255 motion. Pack v. Yusuff, 218 F.3d 448,
451 (5th Cir. 2000); Cox v. Warden, 911 F.2d 1111, 1118 (5th Cir. 1990).
Specifically, a court may grant a defendant relief pursuant to § 2255 for
errors which occurred at trial or at sentencing. Ojo v. INS, 106 F.3d 680,
683 (5th Cir. 1997).

The movant ultimately bears the burden of establishing his claims of
error by a preponderance of the evidence. Wright v. United States, 624
F.2d 557, 558 (5th Cir. 1980) (citing United States v. Kastenbaum, 613
F.2d 86, 89 (5th Cir. 1980)). A movant must show that: (1) his sentence
was imposed in violation of the Constitution or laws of the United States;
(2) the sentencing court was without jurisdiction to impose the sentence;
(3) the sentence was more than the maximum authorized by law;-or (4) the
sentence was otherwise subject to collateral attack. United States v.
Seyfert, 67 F.3d 544, 546 (5th Cir. 1995) (citations omitted).

When a court determines that the movant is entitled to relief, it
“shall vacate and set the judgment aside and shall discharge the prisoner

or resentence him or grant a new trial or correct the sentence as may

7
appear appropriate.” 28 U.S.C. § 2255(b). Thus, a court has “broad and
flexible power... to fashion an appropriate remedy.” Uniied States v.
Stitt, 552 F.3d 345, 355 (4th Cir. 2008) (quoting United States v. Hillary,
106 F.3d 1170, 1171 (4th Cir. 1997)).

A court may, however, deny a § 2255 motion without a hearing if
“the files and records of the case conclusively show that the prisoner is
entitled to no relief.” 28 U.S.C. § 2255(b); see also United States v.
Drummond, 910 F.2d 284, 285 (5th Cir. 1990) (“Faced squarely with the
question, we now confirm that § 2255 requires only conclusive evidence—
and not necessarily direct evidence—that a defendant is entitled to no
relief under § 2255 before the district court can deny the motion without a
hearing.”). Indeed, “[i]f it plainly appears from the motion, any attached
exhibits, and the record of prior proceedings that the moving party is not
entitled to relief, the judge must dismiss the motion and direct the clerk to
notify the moving party.” See 28 U.S.C. foll. § 2255 Rule 4(b).
II. ANALYSIS

In his § 2255 Motion, Movant asserts that his sentence “was

improperly enhanced for possessing a gun under 2H4.1(b)(2)(A).” Mot. to
Vacate 4, July 24, 2019, ECF No. 160. Specifically, he argues that in

Rehaif v. United States, 139 S. Ct. 2191 (2019), “the Court held that in

8
prosecution under 18 U.S.C. 922(g), the government must prove both that
the defendant knew he possessed a firearm and that he knew he belonged
to the relevant category of people barred from possessing a firearm.” Id. at
5. Movant maintains that he “did not possess a firearm so the
enhancement should not apply.” Jd. Accordingly, he asks the Court to
resentence him without the four-level upward adjustment. Id.

In Rehaif, the Supreme Court examined 18 U.S.C. § 922(g)(5)(A),
which makes it unlawful for certain individuals to possess firearms. The
Supreme Court held that to convict a defendant for this offense, “the
Government... must show that the defendant knew he possessed a
firearm and also that he knew he had the relevant status when he
possessed it.” Rehaif, 1389S. Ct. at 2194. Justice Breyer’s opinion for the
majority reversed an Eleventh Circuit’s holding that the “knowingly”
element applied only to the possession of the firearm. Id. at 2194. Thus,
the Supreme Court held that the word “knowingly” applied to the
“possession element” in the statute, as well as the “status element.” Jd.

Here, Movant was not convicted for a violation of 18 U.S.C. § 922(g);
he pleaded guilty to a violation of 18 U.S.C. § 1589(a). Movant’s offense
level was enhanced by four levels pursuant to Sentencing Guideline

§ 2H4.1(b)(2)(A) because “Nalls used one of the guns to hit J.C.” PSR ¥ 44,

9
Apr. 9, 2014, ECF No. 100. Movant conceded that “JC ... reported the use
of a handgun to the FBI on April 16, 2013.” Def.’s Obj. to PSR 2, Apr. 4,
2007, ECF No. 100-7. Additionally, Movant admitted “[t]wo firearms were
in the vehicle during the incident.” Plea Agreement 6, Jan. 29, 2014, ECF
No. 72. Accepting what J.C. claimed and Movant admitted were true, it
was reasonable to conclude that Movant knowingly possessed a weapon
during the offense and Sentencing Guideline § 2H4.1(b)(2)(A) applied

when calculating a sentence. Therefore, Rehaif did not, as Movant
suggests, allow him to make a new challenge to his sentence.

Moreover, Movant objected before his sentencing to the assertion in
the PSR that he used a gun to hit J.C. Def.’s Obj. to PSR 2. Hence, the
Court resolved the factual issue concerning Movant’s use of a gun at the
time of his sentencing. Furthermore, Movant did not appeal.

A § 2255 motion is not a substitute for a direct appeal. United States
uv. Frady, 456 U.S. 152, 165 (1982); United States v. Shaid, 937 F.2d 228,
231 (5th Cir. 1991). When raising issues of jurisdictional or constitutional
magnitude for the first time in a motion seeking collateral relief, a movant
must either (1) demonstrate “cause” for not raising the issue on direct
appeal and “actual prejudice” resulting from the error; or (2) show that he

is “actually innocent” of the crime for which he was convicted. United

10
States v. Torres, 163 F.3d 909, 911 (5th Cir. 1999). The cause-and-actual-
prejudice standard is “significantly more rigorous than even the plain
error standard ... applied on direct appeal.” United States v. Gaudet, 81
F.3d 585, 589 (5th Cir. 1996).

The “cause” standard requires the petitioner to show that “some
objective factor external to the defense” prevented him from timely raising
the claims he now advances. Murray v. Carrier, 477 U.S. 478, 488 (1986).
Objective factors that constitute cause include interference by officials that
make compliance with the procedural rule impracticable, a showing that
the factual or legal basis for the claim was not reasonably available to
counsel at the prior occasion, and ineffective assistance of counsel in the
constitutional sense. Id.

“A mere possibility of prejudice will not satisfy the actual prejudice
prong of the cause and prejudice test,” and a movant must instead
“shoulder the burden of showing, not merely that the errors at his trial
created a possibility of prejudice, but that they worked to his actual and
substantial disadvantage, infecting his entire trial with error of
constitutional dimensions.” Shaid, 937 F.2d at 231 (quoting Frady, 456

U.S. at 170).

11
If the movant does not demonstrate “cause” for not raising the issue
on direct appeal and “actual prejudice” resulting from the error, then he is
procedurally barred from attacking his sentence. United States v. Drobny,
955 F.2d 990, 994-95 (5th Cir. 1992).

“(I]n an extraordinary case, where a constitutional violation has
probably resulted in the conviction of one who is actually innocent, a
federal habeas court may grant the writ even in the absence of a showing
of cause for the procedural default.” Murray, 477 U.S. at 496. To
establish actual innocence, a petitioner must demonstrate that, “in light of
all the evidence, it is more likely than not that no reasonable juror would
have convicted him.” Schlup v. Delo, 513 U.S. 298, 327-328 (1995)
(citations and quotation marks omitted). “[A]ctual innocence’ means
factual innocence, not mere legal insufficiency.” Bousley v. United States,
523 U.S. 614, 623 (1998).

In this case, Movant has not alleged or shown that some objective
factor prevented him from timely raising his claims concerning the
calculation of his sentence at his sentencing hearing or in a direct appeal.
Additionally, he has not alleged or shown that the factual basis for his
claims was not available at the time of his sentencing. In fact, Movant

objected to the assertion that he used a gun to hit J.C. in the PSR. Def.’s

12
Obj. to PSR 2. Furthermore, Movant has not alleged or shown that the
purported sentencing error infected his entire criminal proceeding with
error of constitutional dimension. Thus, he has not shown cause for failing
to raise his claim in a direct appeal, and he has not shown actual prejudice
resulting from the alleged error. Additionally, Movant has not asserted
that he is actually innocent of obtaining the labor of another person by
force. Indeed, the evidence against Movant is overwhelming. Therefore,
the Court determines that Movant is procedurally barred from pursuing
his claim in a § 2255 motion.

Furthermore, the Court notes that claims concerning a district
court’s application of the Sentencing Guidelines are not cognizable
pursuant to § 2255. See United States v. Faubion, 19 F.3d 226, 232 (5th
Cir. 1994) (holding defendant’s claim that district court erred in making
upward departure pursuant to Sentencing Guidelines could not be
considered in § 2255 proceeding); United States v. Walker, 68 F.3d 931,

934 (5th Cir. 1995) (“A district court’s calculation under or application of
the sentencing guidelines standing alone is not the type of error cognizable
under section 2255.”). This is because the claims “could ... have been
raised on direct appeal.” Gaudet, 81 F.3d at 589. Additionally, “[a] district

court’s technical application of the [Sentencing] Guidelines does not rise to

13
a constitutional issue.” United States v. Payne, 99 F.3d 12738, 1281-82 (5th
Cir. 1996); see also United States v. Vaughn, 955 F.2d 367, 368 (5th Cir.
1992) (“Relief under 28 U.S.C.A. § 2255 is reserved for transgressions of
constitutional rights and for a narrow range of injuries that could not have
been raised on direct appeal and would, if condoned, result in a complete
miscarriage of justice. U.S. v. Capua, 656 F.2d 1033, 1037 (5th Cir. 1981).
Nonconstitutional claims that could have been raised on direct appeal, but
were not, may not be asserted in a collateral proceeding.”).

Accordingly, Movant is not entitled to § 2255 relief on his claim.
IV. CERTIFICATE OF APPEALABILITY

A movant may not appeal a final order in a § 2255 proceeding
“[uJnless a circuit justice or judge issues a certificate of appealability.” 28
U.S.C. § 2253(c)(1)(B). “A certificate of appealability may issue... only if
the applicant has made a substantial showing of the denial of a
constitutional right.” Id. § 2253(c)(2). In cases where a district court
rejects a movant’s constitutional claims on the merits, “[t]he petitioner
must demonstrate that reasonable jurists would find the district court’s
assessment of the constitutional claims debatable or wrong.” Slack v.
McDaniel, 529 U.S. 473, 484 (2000); see also United States v. Jones, 287
F.3d 325, 329 (5th Cir. 2002) (applying Slack to a certificate of

14
appealability determination in the context of § 2255 proceedings). To
warrant a grant of the certificate as to claims that the district court rejects
solely on procedural grounds, the movant must show both that “jurists of
reason would find it debatable whether the petition states a valid claim of
the denial of a constitutional right and... whether the district court was
correct in its procedural ruling.” Id.

Here, Movant's § 2255 motion fails because he has not identified a
transgression of his constitutional rights or alleged an injury that he could
not have raised on direct appeal that would, if condoned, result in a
complete miscarriage of justice. Additionally, reasonable jurists could not
debate the Court’s reasoning for the denial of Movant’s § 2255 claims on
substantive or procedural grounds—or find that his issues deserve
encouragement to proceed. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)
(citing Slack, 529 U.S. at 484). Consequently, the Court will not issue a
certificate of appealability.

V. CONCLUSION AND ORDERS

In sum, the Court concludes that it plainly appears from the § 2255
Motion and the record of prior proceedings that Movant is not entitled
§ 2255 relief. 28 U.S.C. § 2255(b); Drummond, 910 F.2d at 285.

Furthermore, the Court concludes that Movant is not entitled to a

15
certificate of appealability. Therefore, the Court determines that it must
dismiss the § 2255 Motion and direct the Clerk to notify Movant. See 28
U.S.C. foll. § 2255 Rule 4(b).

Accordingly, IT IS ORDERED that Movant Kiry Hakeem Nalls’s
“Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence
by a Person in Federal Custody” (ECF No. 160) is DENIED, and civil
cause KP-19-CV-203-PRM is DISMISSED WITH PREJUDICE.

IT IS FURTHER ORDERED that Movant Kiry Hakeem Nalls is
DENIED a CERTIFICATE OF APPEALABILITY.

IT IS FURTHER ORDERED that the District Clerk shall provide
a copy of this Memorandum Opinion and Order to Movant Kiry Hakeem
Nalls.

IT IS FURTHER ORDERED that all pending motions in this
cause, if any, are DENIED as MOOT.

IT IS FINALLY ORDERED that the District Clerk shall CLOSE

this case.

  
 
 

SIGNED this ZL day of August, 2019.

 

UNITED STATES DISTRICT JUDGE

16
